Title: To Benjamin Franklin from ——— Birckel, 15 November 1781
From: Birckel, ——
To: Franklin, Benjamin


Monsieur
strasbourg ce 15. 9bre. 1781.
Les hommes ordinaires font parade de Richesse de leur memoire, Il ÿ en à, qui sont assez heureux de n’etre point attachés aux metaux, qu’ils combattent, qu’ils reduisent l’amour-propre, à l’obeisence de l’amour -pour la verité, Ils parviendront à la Clarté parfaite, pour connoitre les talents, les richesses des amms de leurs samblables, que le tout pouisant à donné pour le bien de l’Etat.

Je suis avec un profonde respect, Monsieur, votre tres humble et tres obeissent serviteur
Birckelcÿ devant capt:au Regt: de lamarck
